DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/125747 (hereinafter, KATOU) in view of WO 2016/104142 (hereinafter, WASHIZU).  
Regarding claims 1 and 10, KATOU teaches a tire rubber composition and a tire (pneumatic tire) wherein the composition comprises (A) 0.1-45 parts by mass of terpene phenol resin per 100 parts by mass of at least one rubber component selected from natural rubber and synthetic rubber (Abstract, pp. 1-2). The rubber component includes solution polymerization styrene butadiene, emulsion polymerization styrene-butadiene rubber, preferably emulsion polymerization styrene butadiene rubber (p. 3). The terpene phenol resin has OH value of 40-150 which includes terpene phenol resins under trade names “YS Polystar” and “Mighty Ace G” (pp. 3 and 5). More specifically, YS Polystar T145 has an OH value of 70 mgKOH/g and a softening point of 145oC, YS Polystar T100 has an OH value of 70 mgKOH/g and a softening point of 100oC, and Might Ace G125 has an OH value of 140 mg/KOH/g softening point of 125oC (p. 5). Note: YS Polystar are hydrogenated resins. KATOU teaches the rubber composition further comprises carbon black as a reinforcing filler in the amount of 10 to 150 parts by weight (p. 5). 
However, KATOU does not teach the emulsion-polymerized styrene-butadiene rubber having a glass transition temperature of -50oC or lower and a preferred embodiment of 2 to 15 parts by mass of carbon black per 100 parts by mass of the diene rubber composition. 
In the same field of endeavor or rubber composition, WASHIZU teaches a pneumatic tire having a tread produced using a rubber composition containing a diene rubber (Abstract). The diene rubber includes styrene butadiene rubber (SBR) including emulsion polymerization SBR (E-SBR) which has a g) of -45oC or higher (pp. 3-4). Styrene butadiene rubber is preferred from the viewpoint of grip performance in applications where grip performance is highly expected for competition and passenger cars (p. 4). 
Given KATOU teaches the rubber composition for tires preferably comprises emulsion polymerization styrene-butadiene rubber as the rubber component, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the emulsion styrene butadiene rubber (E-SBR) of WASHIZU with the rubber composition of KATOU for the benefit of obtaining grip performance for competition and passenger cars as taught by WASHIZU. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
With regard to the claim limitations of 2 to 15  parts by mass of carbon black, given KATOU teaches the rubber composition comprises 10 to 150 parts of carbon black (p.5) (which overlaps the claimed range), it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
With regard to the claim limitations, “A rubber composition for a tire tread,” it is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that KATOU disclose a rubber composition for tires 
Regarding claim 6, WASHIZU teaches the emulsion polymerization SBR (E-SBR) wherein the styrene content of SBR is 19% to 60% by mass and a vinyl content of SBR is 10% to 90% mass (pp. 3-4). In the Examples, Toughden 4850 has a styrene content of 40% by weight and vinyl content of 46% by weight (p. 14). 
Regarding claims 7 and 8, KATOU the rubber composition comprises the terpene phenol resin has OH value of 40-150 which includes terpene phenol resins under trade names “YS Polystar” and “Mighty Ace G” (pp. 3 and 5). More specifically, YS Polystar T145 has a OH value of 70 mgKOH/g and a softening point of 145oC, and YS Polystar T100 has a OH value of 70 mgKOH/g and a softening point of 100oC (p. 5). Note: YS Polystar possess a double bond other than an aromatic ring and a double bond of an aromatic ring are hydrogenated and have a hydrogenation rate of 70% or more. 
Regarding claim 9, KATOU teaches the rubber composition comprises silica as a reinforcing fillers in the amount of 50-150 mass parts with respect to 100 mass parts of rubber components (p. 4). 
Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered and the Office Action mailed 11/22/2021 has been modified in view of the amendments received 01/19/2022. 
Firstly, the applicant argues KATOU teaches carbon black as an essential element at a much higher content, see claim 1, which defined the content “45 to 150 parts by mass of carbon black.” The examiner has considered the applicant’s arguments; however, the examiner disagrees. KATOU teaches the rubber composition further comprises carbon black as a reinforcing filler in the amount of 10 to 150 parts by weight (p. 5) which is within the claimed range. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is 
Secondly, the applicant argues impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Lastly, the applicant argues the narrower scope of the presently claimed invention is associated with synergistic unexpected results over the genus of the cited references, in particular, comparing the working examples with comparative Examples 6, 7, and 9 which highlight the importance of the e-SBR component as claimed and comparative Examples 1 to 5 which highlight the importance of the terpene-phenolic resin component. The examiner has considered the applicant’s examples for a showing of unexpected results but the examples are not commensurate in scope with the claims because the claims are not limited to the specific components and the amount of the components (i.e., silica, silane coupling agent, oil, processing aid, and vulcanization accelerator ) in the Table 1 of the present specification. Therefore, it has been held that to overcome a reasonable case of prima facie obviousness given claim must be commensurate in scope with any showing of unexpected results, In re Greenfield, 197 USPQ 227. Furthermore, the claimed amount of hydrogenated terpene-phenolic resin is 1 to 30 parts by mass and carbon black is 2 to 15 parts by mass, however, in the working Examples the amount of hydrogenated terpene-phenolic resin is 5 parts and the amount of carbon black is 5 parts. In order to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  The examples in the specification are of no probative value in determining patentability of claims since they do not involve a comparison of applicant’s invention with the closest applied prior art.  See In re De Blawe, 222 USPQ 191 (Fed. Cir. 1984) and In re Fenn, 208 USPQ 470 )CCPA 1981).  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 716.02(b) III and 716.02(e).  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763